Exhibit 99.1 May 14, British Columbia Securities Commission Alberta Securities Commission Autorite des marche financiers Manitoba Securities Commission New Brunswick Securities Commission Nova Scotia Securities Commission Ontario Securities Commission Registrar of Securities, Nunavut Saskatchewan Securities Commission Superintendent of Securities, Newfoundland and Labrador Superintendent of Securities, Prince Edward Island Superintendent of Securities, Yukon Territory Superintendent of Securities, Northwest Territories Toronto Stock Exchange Re: Report of Voting Results In accordance with Section 11.3 of National Instrument 51-102 - Continuous Disclosure Obligations (“NI-51-102”), we advise of the results of the voting on the matters submitted to the annual general meeting (the “Meeting”) of the shareholders (the “Shareholders”) of New Gold Inc. (the “Company”) held on May 6, 2010 in Toronto, Ontario.At the Meeting, Shareholders were asked to consider certain annual meeting matters. The matters voted on at the Meeting and the results of the voting were as follows: Item 1: Approval of Board Size Resolution By a vote by show of hands, the setting of the number of directors of the Company at nine was approved. Item 2: Election of Directors Each of the nine nominees in the Company’s management information circular dated April 7, 2010 (the “Circular”) were elected as directors of the Company by a majority vote cast by ballot.The Company’s Shareholders present in person or represented by proxy at the meeting voted as follows: Director Nominee Votes in Favour Percentage of Votes Cast James Estey 209,098,297 99.83% Robert Gallagher 209,138,769 99.85% Vahan Kololian 208,943,597 99.75% Martyn Konig 209,150,231 99.85% Pierre Lassonde 208,976,421 99.77% Craig Nelsen 208,999,668 99.78% Randall Oliphant 201,673,884 96.28% Ian Telfer 208,934,563 99.75% Raymond Threlkeld 208,999,015 99.78% New Gold Inc. Park Place, 3110-666 Burrard Street, Vancouver, British Columbia, Canada
